EXHIBIT 10.1

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is made and entered into as
of December 16, 2007 (the “Effective Date”) by and between Tri-Valley Technology
Campus LLC, a Delaware limited liability company (the “Future Landlord”), and
Adept Technology, Inc. (“Tenant”).

RECITALS:

A. WHEREAS, Tri-Valley Campus I, LLC (the “Current Landlord”) and Tenant have
entered into that certain Kontrabecki Group Industrial – R&D Lease dated
September 18, 2000 (the “Original Lease”), as amended by that certain Amendment
to Lease by and between the Current Landlord and Tenant dated as of August 6,
2003 (the “Amendment”, the Original Lease and the Amendment, collectively, the
“Lease”), pursuant to which the Current Landlord leased to Tenant certain space
(the “Premises”) located at 3011, 3055 and 3077 Triad Drive, Livermore,
California, as more particularly described in the Lease. A copy of the Lease and
the Amendment are attached hereto as Schedule I.

B. WHEREAS, the Future Landlord and the Current Landlord have entered into a
purchase and sale agreement (the “Purchase Agreement”) pursuant to which the
Future Landlord has contracted to purchase the Premises from the Current
Landlord.

C. WHEREAS, Tenant desires to relocate its operations in the Premises to another
location.

D. WHEREAS, subject to and in accordance with the terms of this Agreement,
Tenant desires to grant the Future Landlord the right to terminate the Lease if
the Future Landlord acquires fee simple ownership to the Premises.

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Future Landlord and Tenant hereby agree as
follows:

1. Termination Option. The Future Landlord and Tenant hereby agree that subject
to the terms of this Agreement, the Future Landlord shall have the right, for
the one (1) year period commencing on January 1, 2008, to terminate the Lease on
at least ninety (90) days prior written notice to Tenant (the “Termination
Right”), said notice to be delivered in accordance with the notice provisions
set forth in Section 22 of the Lease and shall state the date of termination of
the Lease (the “Termination Date”).

2. Termination Fee. As consideration for the termination of Tenant’s obligations
under the Lease pursuant to Section 3 below, Tenant shall pay to the Future
Landlord within thirty (30) days after the date the Future Landlord exercises
the Termination Right, by certified or cashier’s check or wire transfer of
immediately available funds, the amount of One Million Dollars ($1,000,000.00)
(the “Termination Fee”). Any check shall be delivered to David Wilbur at RREEF
Funds, 101 California Street, San Francisco, California, 94111, and any wire
transfer of funds shall be made to an account designated by the Future Landlord.



--------------------------------------------------------------------------------

3. Termination. The Future Landlord and Tenant agree that all obligations under
the Lease shall terminate on the Termination Date; provided, however, to the
extent any covenants or obligations of Tenant under the Lease, including but not
limited to Tenant’s obligation to restore the Premises upon the expiration of
the term pursuant to Section 7.5, Section 18 and Section 26 of the Lease,
survive any expiration or other termination of the Lease, such covenants or
obligations of Tenant shall also survive the termination of the Lease.

4. Lease Payments. Tenant shall continue to pay all rentals and other charges
under the Lease through the Termination Date. Any such rentals and other charges
under the Lease, including, but not limited to, operating expenses, taxes and
assessments, extra services, utilities and HVAC, based on the Future Landlord’s
estimate of such charges, shall be prorated as of the Termination Date and paid
by Tenant to the Future Landlord on or before the Termination Date.

5. Tenant’s Representation and Warranty. Tenant hereby represents and warrants
that Tenant does not owe any commission, finder’s fee or brokerage fee arising
out of the transactions contemplated by the Lease or this Agreement. Tenant
shall indemnify and hold the Future Landlord harmless from and against any and
all liabilities, claims, demands, damages, costs and expenses, including without
limitation, reasonable attorney’s fees or brokerage fees arising out of the
inaccuracy of the foregoing representation and warranty of Tenant. This
paragraph 5 shall be true and correct as of the date hereof and shall survive
the termination of the Lease.

6. Condition Precedent to Enforceability. The parties acknowledge and agree that
this Agreement and transactions contemplated hereby shall be null and void and
of no force and effect if the Future Landlord does not acquire the Premises.
Furthermore, the parties acknowledge and agree that the termination of Tenant’s
obligations under the Lease pursuant to the terms of this Agreement are
conditioned upon Tenant’s payment of the Termination Fee to the Future Landlord
in accordance with Section 2 of this Agreement. In no event shall this Agreement
be construed as on binding on the Current Landlord.

7. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereto and all prior negotiations or
agreements, whether written or oral, are superseded and merged herein. This
Agreement may not be altered or amended except by a writing duly authorized and
executed by the party against whom enforcement is sought.

8. Attorneys’ Fees. Should any dispute arise among the parties hereto or the
legal representatives, successors and assigns concerning any provision of this
Agreement or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to recover reasonable attorneys’ fees and legal costs in
connection with such dispute.

9. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California.

 

2



--------------------------------------------------------------------------------

10. Counterparts/Facsimile. This Agreement may be executed in any number of
original counterparts. Any such counterpart, when executed, shall constitute an
original of this Agreement, and all such counterparts together shall constitute
one and the same Agreement. This Agreement may be executed pursuant to original
or facsimile copies of signatures, with the same effect as if the parties had
signed the document pursuant to original signatures.

[SIGNATURE PAGE FOLLOWS].

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

Future Landlord:   TRI-VALLEY TECHNOLOGY CAMPUS, LLC,   a Delaware limited
liability company     By:   CALSMART L.L.C.,       a Delaware limited liability
company solely with respect to its Series E     By:   RREEF America L.L.C.,    
    a Delaware limited liability company         Its:   Manager         By:  
/s/ David M. Wilbur         Name:   David M. Wilbur         Title:   Director
Tenant:         ADEPT TECHNOLOGY, INC.         a Delaware Corporation        
By:   /s/ Lisa Cummins         Name:   Lisa Cummins         Its:   CFO